UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 09-2091


RODRIGUEZ SAMUEL DA MATHA DE SANTANNA,

                Plaintiff – Appellant,

          v.

MARTIN   O’MALLEY, Governor  (first Representative of
Maryland); GLENN IVEY, State’s Attorney (first Public
Prosecutor of PG County); BRIAN LOFTON, Commissioner
(ID#5138),

                Defendants – Appellees,

          and

STATE OF MARYLAND, In care of Governor O’Malley,

                Defendant.



Appeal from the United States District Court for the District of
Maryland, at Greenbelt.      Alexander Williams, Jr., District
Judge. (8:09-cv-01927-AW)


Submitted:   March 16, 2010                 Decided:   March 19, 2010


Before NIEMEYER and DAVIS, Circuit Judges. *


Dismissed by unpublished per curiam opinion.

     *
       The opinion is filed by a quorum of the panel pursuant to
28 U.S.C. § 46(d) (2006).
Rodriguez Samuel Da Matha De Santanna, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.




                                2
PER CURIAM:

            Rodriguez Samuel Da Matha De Santana seeks to appeal

the district court order dismissing his claims against one of

the four Defendants named in his suit.              This court may exercise

jurisdiction only over final orders, 28 U.S.C. § 1291 (2006),

and   certain   interlocutory      and       collateral   orders,   28    U.S.C.

§ 1292 (2006); Fed. R. Civ. P. 54(b); Cohen v. Beneficial Indus.

Loan Corp., 337 U.S. 541 (1949).             The order De Santanna seeks to

appeal is neither a final order nor an appealable interlocutory

or collateral order.       Accordingly, we dismiss the appeal for

lack of jurisdiction.       We dispense with oral argument because

the facts and legal contentions are adequately presented in the

materials   before   the   court    and       argument    would   not    aid   the

decisional process.

                                                                        DISMISSED




                                         3